Citation Nr: 0110302	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  98-07 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Evaluation of service-connected residuals of a right knee 
injury, evaluated as 10 percent disabling from January 27, 
1997.

2.  Evaluation of service-connected residuals of a right 
shoulder injury, evaluated as non-compensably disabling from 
January 27, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from July 1990 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1997 decision which, among other 
things, granted service connection for residuals of right 
knee and right shoulder injuries and evaluated each as non-
compensably disabling, effective from January 27, 1997.  In 
August 1999, the RO re-evaluated the veteran's right knee 
disability as 10 percent disabling, effective from 
January 27, 1997.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  See also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include another examination.  As 
for the veteran's right shoulder disability, it has been 
rated as non-compensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (limitation of motion of the arm).  See 
RO decision dated in May 1997.  As for the veteran's right 
knee disability, it was initially rated as non-compensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(recurrent subluxation or lateral instability of the knee) 
and, more recently, as 10 percent disabling under Diagnostic 
Code 5099-5019 (bursitis).  See RO decisions entered in May 
1997 and August 1999.  Generally speaking, when a service-
connected knee disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, factors such as limitation of motion or 
pain with use are not to be considered when evaluating the 
disability.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (when 
disability is rated under Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply).  
However, it appears that the RO has found that the service-
connected right knee disability is manifested by problems 
other than subluxation or lateral instability including pain 
and limitation of motion.  This was evident in the manner in 
which the right knee was re-rated in the August 1999 
decision.

Because the way in which the veteran's disabilities were 
rated contemplates problem with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

At the February 1997 and May 1999 VA examinations, the 
veteran's complaints of pain were noted.  Moreover, clinical 
evaluations were made as to the veteran's right knee and 
shoulder.  Specifically, as to the right knee, the February 
1997 VA examiner observed that there was a small laceration 
scar from an in-service injury.  It was opined that the 
veteran had pain in the right knee with occasional swelling 
as well as difficulty going up and down stairs.  However, the 
veteran had a normal gait, no effusion, normal alignment, and 
no stability.  As to the right shoulder, there was tenderness 
over the right pectoralis muscle near the shoulder and the 
muscle bulk in the right pectoralis was slightly smaller than 
the left, but was in normal range.  However, the shoulder had 
full active range of motion without causing pain.  Muscle 
strength was normal.  The examiner concluded that the 
physical examination was grossly negative.  The diagnoses 
were right knee pain with probable patellofemoral syndrome 
and history of pectoralis muscle injury with no active 
problem. 

Similarly, at the May 1999 VA examination, right knee range 
of motion studies showed flexion to 90 degrees with pain and 
extension to 0 degrees with pain.  Moreover, it was opined 
that the veteran had "limited function of standing and 
walking because of pain in the right knee."  However, the 
right knee appeared normal and Drawer and McMurray tests were 
within normal limits.  In addition, there was no instability 
or fatigability and there were no signs of abnormal weight 
bearing.  As to the right shoulder, range of motion included 
flexion to 120 degrees, abduction to 120 degrees, external 
rotation to 30 degrees, and internal rotation to 30 degrees.  
It was observed that all motions were tender and it was 
opined that range of motion of the right shoulder was 
affected by pain.  However, there was no heat, tenderness, 
swelling, effusion, drainage, abnormal movement, instability, 
weakened movement, or fatigability.  The diagnoses were right 
knee patellofemoral syndrome and residuals of a right 
shoulder injury.

Despite the above-noted reports of pain, no opinion was 
provided such that functional impairment due to such pain 
could be equated to the criteria by which the veteran's 
disabilities have been rated.  38 C.F.R. §§ 4.40, 4.45, 
4.71a; DeLuca, supra.  Consequently, the current development 
is unresponsive to the mandate of DeLuca.  The message of 
DeLuca is that, while a veteran may have normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  This has not yet been done in 
this case.

Next, the Board notes that the Court has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  In this regard, the Board notes 
that the veteran has reported that he sustained a post-
service gunshot wound to the right knee.  Significantly, no 
opinion has been provided as to degree of right knee 
impairment attributable to service-connected right knee 
problems versus the non-service-connected gunshot wound.  
Therefore, a remand is also required to obtain an answer to 
this question. 

The Board also notes that, in cases where the record reflects 
that the veteran has multiple problems due to service-
connected disability, it is possible to have "separate and 
distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  Therefore, on remand, 
because the record shows that the RO has variously rated the 
veteran's right knee as for bursitis and instability, 
consideration must be given to whether the veteran is 
entitled to separate ratings for separate manifestations 
contemplated by the differing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Esteban, supra; also see 
VAOPGCPREC 23-97 (July 1, 1997) (separate ratings may be 
assigned for instability and loss of motion when rating knee 
disability manifested by both).

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records surrounding the post-
service treatment for a gunshot wound to 
the right knee, as well as all records 
kept by any other physician or hospital 
identified by the veteran while the appeal 
is in remand status.  In the event any 
attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined by 
an orthopedist for the purpose of 
assessing the severity of his service-
connected disabilities.  

a.  The examiner should review the 
claims file and examine the veteran.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected right knee and 
right shoulder disabilities.

b.  As to the right knee, the 
examiner should distinguish between 
adverse symptomatology attributable 
to service-connected disability and 
that attributable to the non-
service-connected gunshot wound.  If 
it is not possible to distinguish 
between the two, the examiner should 
so state.

c.  As to the right knee, the 
examiner should state whether the 
veteran has recurrent subluxation or 
lateral instability due to service-
connected disability.  If so, the 
examiner should characterize it as 
slight, moderate, or severe.  
38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

d.  As to both the right shoulder 
and right knee, the examiner should 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct evaluations of the 
veteran's right shoulder and right 
knee that take into account all 
functional impairments such as pain 
on use, weakness, fatigability, 
abnormal movement, etc.  As to the 
right shoulder, it should be noted 
whether the functional debility 
experienced by the veteran equates 
to limitation of motion of the right 
arm to 25 degrees from the body, 
equates to limitation of motion to 
midway between the side and shoulder 
level, or equates to limitation of 
motion of the arm to the shoulder 
level.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a (2000); DeLuca, supra.  As to 
the right knee, it should be noted 
whether the service-connected 
functional debility experienced by 
the veteran equates to limitation of 
motion greater than that shown in 
the clinical setting.  The degree of 
such limitation should be 
specifically noted.  Id.  If the 
veteran is examined at a point of 
maximum disability, the examiner 
should affirmatively say so.

e.  All findings and opinions should 
be set forth in detail and 
reconciled with all other opinions 
of record, including those of the 
February 1997 and May 1999 VA 
examiners.

3.  The RO should ensure that the 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and 
the duty to assist has been fulfilled, 
the RO should take adjudicatory action 
on the claims here at issue.  
Adjudication of the claims for higher 
evaluations should include consideration 
of 38 C.F.R. §§ 4.40, 4.45, 4.71a, as 
well as DeLuca, Esteban, and VAOPGCPREC 
23-97 (July 1, 1997).  Consideration 
should also include whether any staged 
rating(s) should be assigned.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  If 
any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


